             Case 1:21-cv-06457-JPC Document 1 Filed 07/29/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

DIATEK LICENSING LLC,

                 Plaintiff,
                                                               CIVIL ACTION
        v.
                                                               NO. 1:21-cv-06457
HOME BOX OFFICE, INC.,

                 Defendant.                                    Jury Trial Demanded



                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Diatek Licensing LLC (“Plaintiff”) files this Complaint for Patent Infringement

against Defendant, and states as follows:

                                          THE PARTIES

       1.       Plaintiff is a limited liability company organized and existing under the laws of

the State of Texas, having its principal office at 3571 Far West Blvd, #3406, Austin, TX 78731.

       2.       Defendant Home Box Office, Inc. (“Defendant”) is a corporation organized under

the laws of the State of Delaware. Defendant may be served with process through its registered

agent, The Corporation Trust Company, 1209 Orange St, Wilmington, DE 19801. Upon

information and belief, Defendant makes, uses, offers to sell, sells, and/or imports products and

services throughout the United States, including in this judicial district.

                                 JURISDICTION AND VENUE

       3.       This Court has exclusive subject matter jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271, 281, 284,

and 285.
             Case 1:21-cv-06457-JPC Document 1 Filed 07/29/21 Page 2 of 6




        4.       This Court has general and specific personal jurisdiction over Defendant,

consistent with due process. Defendant is registered to do business in the State of New York.

Defendant also has a principal place of business in the State of New York. Further, Defendant

has minimum contacts with the State of New York, and Defendant has purposefully availed itself

of the privileges of conducting business in the State of New York, including through the sale and

offer for sale of the accused products and/or services throughout the State of New York and this

judicial district.

        5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the grounds that

Defendant resides in this judicial district. Moreover, Defendant has a place of business and has

committed acts of infringement in this judicial district.

                                    FACTUAL BACKGROUND

U.S. Patent No. 7,079,752

        6.       Plaintiff is the owner by assignment of all right, title, and interest in and to United

States Patent No. 7,079,752, entitled “Process for Recording a Scrambled MPEG Stream” (“the

’752 patent”), including the right to sue for all past, present, and future infringement, which

assignment was duly recorded in the USPTO.

        7.       A true and correct copy of the ’752 patent is attached hereto as Exhibit A. The

ʼ752 patent is incorporated herein by reference.

        8.       The application that became the ’752 patent was filed on November 20, 2000.

        9.       The ’752 patent issued on July 18, 2006, after a full and fair examination by the

USPTO.

        10.      The ’752 patent is valid and enforceable and directed to eligible subject matter.

        11.      The elements recited in the asserted claims of the ’752 patent were not well-

understood, routine, or conventional when the application that became the ’752 patent was filed.


                                                    2
          Case 1:21-cv-06457-JPC Document 1 Filed 07/29/21 Page 3 of 6




       12.     The claims of the ’752 patent, including claim 1, are directed to technical

solutions to technical problems involved in allowing the use of trick mode when reading audio-

video data recorded in scrambled form.

U.S. Patent No. 8,195,828

       13.     Plaintiff is the owner by assignment of all right, title, and interest in and to United

States Patent No. 8,195,828, entitled “Method for Discontinuous Transmission, in Sections, of

Data in a Network of Distributed Stations as well as a Network Subscriber Station as Requesting

Appliance for Carrying Out a Method Such as This, and a Network Subscriber Station as a

Source Appliance for Carrying Out a Method Such as This” (“the ’828 patent”), including the

right to sue for all past, present, and future infringement, which assignment was duly recorded in

the USPTO.

       14.     A true and correct copy of the ’828 patent is attached hereto as Exhibit B. The

ʼ828 patent is incorporated herein by reference.

       15.     The application that became the ’828 patent was filed on November 12, 2004.

       16.     The ’828 patent issued on June 5, 2012, after a full and fair examination by the

USPTO.

       17.     The ’828 patent is valid and enforceable and directed to eligible subject matter.

       18.     The elements recited in the asserted claims of the ’828 patent were not well-

understood, routine, or conventional when the application that became the ’828 patent was filed.

       19.     The claims of the ’828 patent, including claim 1, are directed to technical

solutions to technical problems involving the implementation of trick modes in the transmission

of data streams.




                                                   3
           Case 1:21-cv-06457-JPC Document 1 Filed 07/29/21 Page 4 of 6




                    COUNT I – INFRINGEMENT OF THE ʼ752 PATENT

       20.     Plaintiff realleges and incorporates by reference the allegations set forth above, as

if set forth verbatim herein.

       21.     Defendant has been and is now making, using, selling, offering for sale, and/or

importing products and/or services that incorporate one or more of the inventions claimed in the

’752 patent.

       22.     For example, Defendant infringes at least claim 1 of the ’752 patent, either

literally or under the doctrine of equivalents, in connection with Defendant’s utilization of

MPEG-DASH for delivery of VOD contents, as detailed in the preliminary claim chart attached

hereto as Exhibit C and incorporated herein by reference.

       23.     Defendant’s infringing activities are and have been without authority or license

under the ’752 patent.

       24.     Plaintiff has been damaged by Defendant’s infringement of the ’752 patent, and

Plaintiff is entitled to recover damages for Defendant’s infringement, which damages cannot be

less than a reasonable royalty.

                   COUNT II – INFRINGEMENT OF THE ʼ828 PATENT

       25.     Plaintiff realleges and incorporates by reference the allegations set forth above, as

if set forth verbatim herein.

       26.     Defendant has been and is now making, using, selling, offering for sale, and/or

importing products and/or services that incorporate one or more of the inventions claimed in the

‘828 patent.

       27.     For example, Defendant infringes at least claim 1 of the ʼ828 patent, either

literally or under the doctrine of equivalents, in connection with Defendant’s utilization of




                                                 4
            Case 1:21-cv-06457-JPC Document 1 Filed 07/29/21 Page 5 of 6




MPEG-DASH for delivery of VOD contents, as detailed in the preliminary claim chart attached

hereto as Exhibit D and incorporated herein by reference.

       28.     Defendant’s infringing activities are and have been without authority or license

under the ʼ828 patent.

       29.     Plaintiff has been, and continues to be, damaged by Defendant’s infringement of

the ʼ828 patent, and Plaintiff is entitled to recover damages for Defendant’s infringement, which

damages cannot be less than a reasonable royalty.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against Defendant, and

that the Court grant Plaintiff the following relief:

       A.      Entry of judgment that Defendant has infringed one or more claims of the ’752

               patent,

       B.      Entry of judgment that Defendant has infringed one or more claims of the ʼ828

               patent,

       C.      Damages in an amount to be determined at trial for Defendant’s infringement,

               which amount cannot be less than a reasonable royalty,

       D.      Pre-judgment and post-judgment interest on the damages assessed, and

       E.      That the Court declare this to be an exceptional case and award Plaintiff its

               reasonable attorneys’ fees and expenses in accordance with 35 U.S.C. § 285, and

       F.      Such other and further relief, both at law and in equity, to which Plaintiff may be

               entitled and which the Court deems just and proper.




                                                   5
   Case 1:21-cv-06457-JPC Document 1 Filed 07/29/21 Page 6 of 6




This 29th day of July, 2021.


                                    /s/ Cortney S. Alexander
                                    Cortney S. Alexander
                                    (GA Bar 142690)
                                       cortneyalexander@kentrisley.com
                                       Tel: (404) 855-3867
                                       Fax: (770) 462-3299
                                    KENT & RISLEY LLC
                                    5755 N Point Pkwy Ste 57
                                    Alpharetta, GA 30022

                                    Attorneys for Plaintiff
                                    Diatek Licensing, LLC




                                6
